Case 1:19-cv-21832-FAM Document 95 Entered on FLSD Docket 07/31/2020 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                                Case Number: 19-21832-CIV-MORENO

   JENNIFER PRATHER,

                   Plaintiff,
   vs.

   NCL (BAHAMAS) LTD.,

                   Defendant.
  _________________________________________/

                                        FINAL JUDGMENT

         Pursuant to Federal Rules of Civil Procedure 56 and 58, and in accordance with the reasons

  stated in the Court’s Order Overruling Plaintiff’s Objections, Order Affirming and Adopting

  Report and Recommendation, and Order Granting Defendant’s Motion for Summary Judgment,

  issued on July 31, 2020, Final Judgment is entered in favor of Defendant NCL Bahamas Ltd. and

  against Plaintiff Jennifer Prather.

         DONE AND ORDERED in Chambers at Miami, Florida, this 31st of July 2020.




                                              ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                                 1
